IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,097-01


                EX PARTE JOSHUA ANDERSON FANT-CLARK, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 18368A IN THE 21ST DISTRICT COURT
                           FROM WASHINGTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of robbery and sentenced to seventeen years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because he coerced

Applicant into pleading guilty by telling him that he would be severely punished if he did not accept

the State’s plea offer and by telling him that he could not do an open plea to the judge. The State

contends that Applicant was indicted for aggravated robbery and allowed to plead guilty to robbery,

but the habeas record forwarded to this Court reflects that Applicant waived the indictment and was
                                                                                                      2

charged by complaint and information with a simple robbery.

       On November 7, 2018, this Court remanded this application for an affidavit from counsel and

findings from the trial court. We received a supplemental record on February 4, 2019. The

supplemental record does not support all of the trial court’s findings and recommendation.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to file a supplemental response stating what he believed to be the

aggravating factor in the allegation of robbery. The trial court may use any means set out in TEX .

CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make supplemental findings of fact regarding what, specifically, was the

factor which raised the offense from the robbery alleged in the complaint to aggravated robbery. The

trial court shall supplement the record with any documents supporting an aggravated robbery charge

in this cause. The trial court shall also make any other findings of fact and conclusions of law that

it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: February 27, 2019
Do not publish